IN THE SUPREME COURT OF THE STATE OF DELAWARE

NICHOLAS BOYCE,                          §
                                         §   No. 121, 2022
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 1911011368 (K)
STATE OF DELAWARE,                       §
                                         §
       Appellee.                         §

                          Submitted: July 26, 2022
                          Decided:   September 19, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Nicholas Boyce, filed this appeal from his sentencing for

a violation of probation (“VOP”). The State has moved to affirm the judgment below

on the ground that it is manifest on the face of Boyce’s opening brief that his appeal

is without merit. We agree and affirm.

      (2)    On December 6, 2021, Boyce pleaded guilty to third-degree burglary

and theft of $1,500 or more. The Superior Court sentenced Boyce as follows: for

the burglary offense, to three years of imprisonment, suspended for one year of Level
III probation; and for the theft offense, to two years of imprisonment, suspended for

one year of Level III probation.

      (3)    Boyce had another criminal case pending around the same time. It

appears that he was released from prison on January 13, 2022, following his

sentencing for criminal contempt of a Protection from Abuse order. On February 8,

2022, a probation officer filed a VOP report. The report alleged that Boyce had

violated the conditions of his probation by being arrested for a new criminal offense

on January 18, 2022; failing to report police contact that occurred on January 17 and

18, 2022; failing to report to probation after his release to probation on January 13,

2022; and failing to report a change of address.

      (4)    At a VOP hearing on March 18, 2022, Boyce’s counsel stated that

Boyce admitted that he did not report to probation as required. In later remarks to

the court, Boyce himself admitted to that charge and admitted that he did not report

the police contact. The Superior Court found Boyce to be in violation of probation

and imposed VOP sentences as follows: for the burglary offense, the court sentenced

Boyce to two years, eleven months, and 24 days of imprisonment, suspended for

nine months at Level V DOC Discretion, followed by six months at Level IV,

followed by one year of Level III probation with GPS monitoring; for the theft

offense, the court sentenced Boyce to two years of imprisonment, suspended for one

year of Level III probation.


                                          2
       (5)    On appeal from his VOP sentence, Boyce argues that he was banned

from probation and therefore could not comply with the reporting requirement. He

also contends that the Superior Court should have “looked into” the matter. We find

no merit to this argument. Boyce appeared at the VOP hearing represented by

counsel. He admitted that he had violated probation, and the Superior Court found

him in violation based on his admissions. Boyce’s admissions to violating probation

constitute sufficient evidence to sustain the Superior Court’s finding of a VOP. 1

Moreover, Boyce has not explained on appeal how or why he was purportedly

“banned” from probation or why, if that were the case, that would mean that he

would be released from any supervision rather than required to serve his suspended

sentence.

       (6)    Boyce also contends that his VOP should be reversed because the

Superior Court judge said that she was going to “take [Boyce’s] case personal.” The

transcript reflects that after imposing the VOP sentence, the Superior Court judge

stated: “And just so you’re aware, Mr. Boyce, I’m paying attention, and so when

you make your way back to the community, I have decided that I’m going to make

it my personal business to ensure that you comply with this Court’s order while

you’re in the community.” Although phrased in a somewhat inartful way, when read



1
 E.g., Cook v. State, 2019 WL 949372, at *1 (Del. Feb. 25, 2019); Lougheed v. State, 2016 WL
5899238, at *2 (Del. Oct. 10, 2016).
                                             3
in the overall context of the transcript, it is clear that the court’s remark was intended

to reflect the court’s concerns about Boyce’s compliance with court orders and the

terms of his probation and to warn Boyce that he should strictly adhere to the court’s

orders when on probation or risk losing the opportunity to be in the community on

probation instead of serving his suspended sentence.2

       (7)     Finally, Boyce appears to challenge the Superior Court’s imposition of

a sentence that exceeded the sentence recommended by probation. This Court’s

appellate review of a sentence is extremely limited and generally ends upon a

determination that the sentence is within statutory limits.3 Once Boyce committed a

VOP, the Superior Court was authorized to impose any period of incarceration up to

and including the balance of Level V time remaining on his sentence.4 The record

does not reflect, and Boyce does not argue, that the VOP sentence exceeded statutory

limits or the Level V time that was previously suspended. We find no basis for

reversal.




2
  See generally Collins v. State, 897 A.2d 159, 160 (Del. 2006) (“The grant of probation is an ‘act
of grace’ and a sentencing judge has broad discretionary power when deciding whether or not to
revoke probation.” (quoting Brown v. State, 249 A.2d 269, 271 (Del. 1968))).
3
  Kurzmann v. State, 903 A.2d 702, 714 (Del. 2006).
4
  11 Del. C. § 4334(c).
                                                4
     NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:
                                 /s/ Gary F. Traynor
                                       Justice




                                   5